IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SCHOOL DISTRICT OF                   NOT FINAL UNTIL TIME EXPIRES TO
HILLSBOROUGH COUNTY                  FILE MOTION FOR REHEARING AND
AND BROADSPIRE,                      DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D15-5231

v.

LORI WATSON, AS LEGAL
GUARDIAN OF BRENDA
WHITESIDE,

      Appellee.


_____________________________/

Opinion filed July 6, 2016.

An appeal from an order of the Judge of Compensation Claims.
Ellen H. Lorenzen, Judge.

Date of Accident: August 23, 2007.

Katherine Stone of Barbas, Nunez, Sanders, Butler & Hovsepian, Tampa, for
Appellants.

Nicolette E. Tsambis of Smith, Feddeler & Smith, P.A., Lakeland, for Appellee.



PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.